Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  126846-49 & (165)(166)                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  46TH CIRCUIT TRIAL COURT,                                                                              Maura D. Corrigan
             Plaintiff, Counter-Defendant,                                                             Robert P. Young, Jr.
             Third-Party Defendant -Appellee,                                                          Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 126846-49
                                                                    COA: 246823, 248593, 251390,
                                                                          252335
                                                                    Crawford CC: 02-005951-CZ
  CRAWFORD COUNTY and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS,
           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs-Appellants,

  and 

  OTSEGO COUNTY,

           Third-Party Defendant,                              

  and 

  KALKASKA COUNTY,

             Intervening Third-Party Plaintiff,

             Counter Defendant-Appellant. 

  _________________________________________/

         By order of October 1, 2004, the application for leave to appeal and the
  application for leave to appeal as cross-appellant were held in abeyance pending the
  decision by the Court of Appeals in 46th Circuit Trial Court v Crawford County (Docket
  Nos. 254179, 254181, 256129, and 257234), and Crawford County v Otsego County
  (Docket Nos. 254180, 254182).

         On order of the Court, the opinion having been issued on May 3, 2005, 266 Mich
  App 150 (2005), the applications are again considered, and it now appearing to this Court
  that the case of 46th Circuit Trial Court v Crawford County (Docket No. 128878) is
  pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present applications for leave to appeal, we ORDER that the
  applications be held in ABEYANCE pending the decision in that case.

      Enforcement of the circuit court's awards of attorney fees shall continue to be
  STAYED until further order of this Court.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2005                   _________________________________________
         d1220                                                                 Clerk